Citation Nr: 1703905	
Decision Date: 02/08/17    Archive Date: 02/23/17

DOCKET NO.  16-11 461A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Martinsburg, West Virginia


THE ISSUE

Entitlement to a clothing allowance for 2015.


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel

INTRODUCTION

The Veteran served on active duty from December 1985 to July 2005.

This case is before the Board of Veterans' Appeals (Board) on appeal from a September 2015 decision of the Department of Veterans Affairs (VA) Washington, District of Columbia, Medical Center.  Jurisdiction was subsequently transferred to the Martinsburg, West Virginia, VA Medical Center.

The Veteran and his spouse testified at a hearing before the undersigned Veterans Law Judge in October 2016.  A transcript of the hearing has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that a brace prescribed for his service-connected right knee disability tears his pants and Cetaphil lotion used for his service-connected diabetes mellitus stains his clothes.  He testified at the hearing before the undersigned that he receives all of his treatment at Walter Reed National Military Medical Center (WRNMMC) and that his treatment was ongoing.  The most recent treatment records associated with the claims file are dated in April 2014.  As the claim for clothing allowance is in regard to 2015, the Board finds it necessary to attempt to obtain treatment records regarding the Veteran from WRNMMC dated in 2015.  See 38 C.F.R. § 3.159 (2016).

Entitlement to a clothing allowance is warranted when the Undersecretary for Health or a designee certifies that, because of such service-connected disability or disabilities, a prosthetic or orthopedic appliance is worn or used which tends to wear or tear the veteran's clothing, or that because of the use of a physician-prescribed medication for a skin condition that is due to the service-connected disability or disabilities, irreparable damage is done to the Veteran's outer garments.  38 U.S.C.A. § 1162 (West 2014); 38 C.F.R. § 3.810 (a)(2016).

If the additional treatment records associated with the claims file identify that the Veteran used a knee brace or was prescribed Cetaphil lotion in 2015, the file must be forwarded to the Undersecretary for Health or a designee for consideration of whether the appliance wears or tears the Veteran's clothes and/or Cetaphil lotion causes irreparable damage to the Veteran's outer garments.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary authorization, attempt to obtain and associate with the claims file complete treatment records regarding the Veteran from Walter Reed National Military Medical Center dated since April 2014.  Any additional pertinent records identified by the appellant during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the appellant, and associated with the claims file.

2.  Thereafter, if and only if treatment records dated in 2015 identify that the Veteran used a knee brace or was prescribed Cetaphil lotion in 2015, forwarded the claims file to the Undersecretary for Health or a designee for consideration of whether the appliance wears or tears the Veteran's clothes and/or Cetaphil lotion causes irreparable damage to the Veteran's outer garments

3.  Then review the record and readjudicate the claim.  If the claim remains denied, issue an appropriate supplemental statement of the case and afford the Veteran the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




